DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 6, 8, 11, 13, 15, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sejnoha et al. (US 20150340042 A1 hereinafter, Sejnoha ‘042) in combination with Prasad et al. (US 20180012593 A1, Prasad ‘593).
Regarding claim 8; Sejnoha ‘042 a system (Fig. 1, Computer System 1000) comprising: 
a processor (Fig. 10, Processor 1010); 
and a memory (Fig. 10, Memory 1020) coupled to the processor (i.e. Fig. 10 shows wherein the Processor 1010 is coupled to the Memory 1020);
the memory containing a set of instructions thereon that when executed by the processor (i.e. The processor 1010 may execute one or more instructions stored in one or more computer-readable storage media (e.g., the memory 1020, storage media, etc.), which may serve as non-transitory computer-readable storage media storing instructions for execution by processor 1010. Paragraph 0185)
cause the processor to: enable voice activated switch (VOX) mode on a communication device (Fig. 8B, Voice Response System 850 i.e. A voice response system 850 configured to monitor the acoustic environment of a mobile device 800 to receive an acoustic input 805 and determine whether the acoustic input includes a voice command. Voice response system 850 is configured to be responsive to voice even when the mobile device 800 is operating in a low power mode. The user's speech may be detected by one or more microphones, located on mobile device, that has been kept at least partially on and enabled in order to monitor the acoustic environment of the mobile device. Paragraphs 0157-0158)
enable a wake word detector on the communication device (i.e. In the example shown in Figs. 8A and 8B, user 890 has spoken the words “Hello, Dragon” to wake-up the mobile device and engage the voice response system, or otherwise utilize functionality of the mobile device. “Hello, Dragon,” in this example, represents an explicit voice trigger understood by voice response system 850. Paragraph 0158) 
monitor for voice activity using a voice activity detector (VAD) and detect voice activity using the VAD (i.e. Fig. 6 illustrates a method of utilizing a system configuration of a mobile device that includes a primary and secondary processor to monitor the acoustic environment to detect voice commands. Paragraph 0128)
wherein detecting voice activity further comprises: store the voice activity in a buffer (i.e. The words spoken by a user in voice commands recognized as such may be stored and each time a given word is again spoken by the user. Paragraph 0088) 
determine, using the wake word detector, the presence or absence of a wake word in the voice activity (i.e. Voice response system 850 is configured to be responsive to voice even when the mobile device 800 is operating in a low power mode. In the example shown in FIGS. 8A and 8B, user 890 has spoken the words “Hello, Dragon” to wake-up the mobile device and engage the voice response system, or otherwise utilize functionality of the mobile device. “Hello, Dragon,” in this example, represents an explicit voice trigger understood by voice response system 850. The user's speech may be detected by one or more microphones, located on mobile device, that has been kept at least partially on and enabled in order to monitor the acoustic environment of the mobile device. In this manner, acoustic input 805 may be received for processing even when the mobile device is operating in a low power mode. Paragraph 0158)
monitor for and subsequently processing a voice command based on the determination of the presence of the wake word in the voice activity (i.e. The user's speech may be detected by one or more microphones, located on mobile device, that has been kept at least partially on and enabled in order to monitor the acoustic environment of the mobile device. In this manner, acoustic input 805 may be received for processing even when the mobile device is operating in a low power mode. Paragraph 0158)
and initiate a transmit operation, on the communication device, of the voice activity stored in the buffer based on the absence of the wake word in the voice activity (i.e. The method comprises receiving, by the mobile device, acoustic input from the environment of the mobile device, detecting whether the acoustic input includes a voice command from a user without requiring receipt of an explicit trigger from the user, and initiating responding to the detected voice command. See Abstract)
Although Examiner reasonably believes that Sejnoha ‘042 at Paragraph 0158 discloses enabling a wake word detector on the communication device, Examiner cites Prasad ‘593 to clear up any deficiencies in Sejnoha ‘042.
Prasad ‘593 discloses enabling a wake word detector on the communication device (i.e. Fig. 1 depicts an example of a wake word detector 100 operating on various input data in order to determine whether a wake word is or is not present in an audio signal. The detection system may be configured to detect the presence of the wake word in a continuous audio input stream. The wake word may be used by a user to indicate that the user is addressing the computing device and that a spoken query or command will follow. For example, the user may say, “Phone, play me a Frank Sinatra song.” The wake word in this utterance is “phone,” and it precedes a “play music” command. When the wake word is detected, the subsequent utterance can be processed by an ASR system to recognize the speech and initiate other processing responsive to the spoken query or command. Paragraph 0018-0019).
Sejnoha ‘042 and Prasad ‘593 are combinable because they are from same field of endeavor of speech systems (Prasad ‘593 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Sejnoha ‘042 by adding enabling a wake word detector on the communication device as taught by Prasad ‘593. The motivation for doing so would have been advantageous for computing devices to better detect particular words or phrases in audio data (e.g., “wake” words or other keywords or phrases spoken to initiate interaction with the computing device). Therefore, it would have been obvious to combine Sejnoha ‘042 with Prasad ‘593 to obtain the invention as specified.

Regarding claim 11; Sejnoha ‘042 discloses wherein the wake word detector is integrated with the VAD (i.e. The voice response system may activate one or more additional microphones when an explicit voice trigger is detected, or when one or more keywords has been recognized. Paragraph 0077).

Regarding claim 13; Sejnoha ‘042 discloses wherein the instructions to initiate the transmit operation of the voice activity stored in the buffer further comprises instructions to: output the voice activity without further wake word detection processing (i.e. In the context of a voice response system, the input on which the model operates may correspond to acoustic input (or a representation derived therefrom) and the output may include an identification that a voice command is present and/or identification of one or more tasks or actions specified by the voice command and/or one or more associated parameters. Paragraph 0176).

Regarding claims 1 & 15; Claims 1 & 15 contain substantially the same subject matter as claim 8. Therefore, claims 1 & 15 are rejected on the same grounds as claim 8. However, claim 15 further discloses a non-transitory processor readable medium containing a set of instructions thereon that when executed by a processor cause the processor to execute the method. Sejnoha ‘042 discloses at Paragraph 0185 wherein the processor 1010 may execute one or more instructions stored in one or more computer-readable storage media (e.g., the memory 1020, storage media, etc.), which may serve as non-transitory computer-readable storage media storing instructions for execution by processor 1010.

Regarding claims 4 & 18; Claims 4 & 18 contain substantially the same subject matter as claim 11. Therefore, claims 4 & 18 are rejected on the same grounds as claim 11.
Regarding claims 6 & 20; Claims 6 & 20 contain substantially the same subject matter as claim 13. Therefore, claims 6 & 20 are rejected on the same grounds as claim 13.

4.	Claims 5, 7, 12, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sejnoha ‘042 with Prasad ‘593 and further in view of Nylund (US 20130210475 A1 hereinafter, Nylund ‘475).
Regarding claim 12; Sejnoha ‘042 as modified does not expressly discloses wherein the communications device is a land mobile radio further comprising a half-duplex communication mode and a push-to-talk (PTT) button.
Nylund ‘475 discloses wherein the communications device (Fig. 1, Portable Communication Device 12) is a land mobile radio further comprising a half-duplex communication mode and a push-to-talk (PTT) button (i.e. Adapters (10) for use with portable electronic communications devices (12) such as cellular phones, smart phones, and personal digital assistants can facilitate use of the devices (12) in half-duplex communications modes such as push to talk (PTT) and land portable radio (LMR). The adapters (10) can include a case (18) configured to receive the communications device (12), and a button or key (40) mounted on the case. See Abstract and Paragraph 0018).
Sejnoha ‘042 and Nylund ‘475 are combinable because they are from same field of endeavor of speech systems (Nylund ‘475 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Sejnoha ‘042 by adding wherein the communications device is a land mobile radio further comprising a half-duplex communication mode and a push-to-talk (PTT) button as taught by Nylund ‘475. The motivation for doing so would have been advantageous to provide easier and more efficient communication means  commonly used by emergency responders such as firefighters and paramedics; construction crews; security guards; etc.  Therefore, it would have been obvious to combine Sejnoha ‘042 with Nylund ‘475 to obtain the invention as specified.

Regarding claims 5 & 19; Claims 5 & 19 contain substantially the same subject matter as claim 12. Therefore, claims 5 & 19 are rejected on the same grounds as claim 12.

Regarding claim 14; Nylund ‘475 discloses wherein VOX mode is voice activated Push-to-Talk (PTT) (i.e. Adapters (10) for use with portable electronic communications devices (12) such as cellular phones, smart phones, and personal digital assistants can facilitate use of the devices (12) in half-duplex communications modes such as push to talk (PTT) and land portable radio (LMR). See Abstract and Paragraph 0018).

Regarding claim 7; Claim 7 contain substantially the same subject matter as claim 14. Therefore, claim 7 is rejected on the same grounds as claim 14.


Allowable Subject Matter
1.	Claims 2, 3, 9, 10, 16 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Regarding claims 2 & 16; Claims 2 & 16 contain substantially the same subject matter as claim 9. Therefore, claims 2 & 16 are objected on the same grounds as claim 9.

3.	Regarding claims 3 & 17; Claims 3 & 17 contain substantially the same subject matter as claim 10. Therefore, claims 3 & 17 are objected on the same grounds as claim 10.


Examiners Statement of Reasons for Allowance
The cited reference (Sejnoha ‘042) a method of monitoring an acoustic environment of a mobile device, at least one computer readable medium encoded with instructions that, when executed, perform such a method and/or a mobile device configured to perform such a method is provided. The method comprises receiving, by the mobile device, acoustic input from the environment of the mobile device, detecting whether the acoustic input includes a voice command from a user without requiring receipt of an explicit trigger from the user, and initiating responding to the detected voice command.
The cited reference (Prasad ‘593) detecting words in audio using contextual information in addition to automatic speech recognition results. A detection model can be generated and used to determine whether a particular word, such as a keyword or “wake word,” has been uttered. The detection model can operate on features derived from an audio signal, contextual information associated with generation of the audio signal, and the like. In some embodiments, the detection model can be customized for particular users or groups of users based usage patterns associated with the users.
The cited reference (Nylund ‘475) discloses adapters (10) for use with portable electronic communications devices (12) such as cellular phones, smart phones, and personal digital assistants can facilitate use of the devices (12) in half-duplex communications modes such as push to talk (PTT) and land portable radio (LMR). The adapters (10) can include a case (18) configured to receive the communications device (12), and a button or key (40) mounted on the case. The key (40) communicates with the communications device (12) when the communications device (12) is disposed in the case (18), and is operable to generate on a selective basis an input corresponding to a transmit command that causes the communications device (10) to transmit. The adapters (10) can also include a speaker module and a microphone that communicate with the communications device (10) via a connector (28) on the case (18), or wireless transceivers (41a,41b).
The cited references fail to disclose wherein the instructions to initiate the transmit operation of the voice activity stored in the buffer further comprises instructions to: transmit the voice activity stored in the buffer until the buffer is empty; wherein the instructions to initiate the transmit operation of the voice activity stored in the buffer further comprises instructions to: perform time compression on the voice activity stored in the buffer to create an audio stream until the buffer is empty; and transmit the voice activity from the audio stream.  As a result, and for these reasons, Examiner indicates Claims 2, 3, 9, 10, 16 & 17 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Adams et al. (US 20140257821 A1) - A system for processor wake-up based on sensor data includes an audio buffer, an envelope buffer, and a processor. The audio buffer is configured to store a first data from a sensor. The first data is generated according to a first sampling rate. The envelope buffer is configured to store a second data, which is derived from the first data according to a second sampling rate, which is less than the first sampling rate. The processor is configured to wake up periodically from an idle state and read the second data from the envelope buffer. If the second data indicates an activity, the processor is configured to read the first data from the audio buffer. If the second data does not indicate an activity, the processor is configured to return to the idle state.

2.	Fox et al. (US 20190371310 A1) - A computing device includes a communication interface configured to interface and communicate with a communication system, an audio interface configured to interface and communicate with a user, a memory that stores operational instructions, and processing circuitry operably coupled to the communication interface, the audio interface, and to the memory that is configured to execute the operational instructions to perform various operations. The computing device monitors audio content, maintains a running buffer of most recent audio content, and detects a wake word command of the user. When detected, the computing device processes the most recent audio content including the wake word command of the user to determine validity/invalidity whether the wake word command of the user is invalid based on the most recent audio content. When invalid, the computing device rejects the wake word command of the user and continues to monitor the audio content and maintain the running buffer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677